DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pettersson et al. (2011/0060558). 
Regarding claim 1, Pettersson discloses a dental surgical guide system (Fig. 5-7) comprising: a base guide (radiographic guide 2 or 530),  a retention appliance 5 (Fig. 8C), and a reference guide 730 (Figs. 6-9).   
The base guide (radiographic guide 2 or 530) is configured to be inserted into a patient’s mouth during a dental implant procedure (Fig. 5) includes at least one relocated reference point 512, and generated using a digital scan of a patient’s mouth and at least one anatomical feature on an impression of the patient’s mouth (Figs. 5-6; paragraph 139).  
The retention appliance 731, 732, 733, is shown configured to be positioned on the relocated reference point 512 of the base guide 530 (Fig. 7, paragraph 142).  
The reference guide 730 (Fig. 7) includes at least one reference point 735, 736, 737, 738, and a retaining feature (material 730 embedding sleeves 731, 732, 733) enabling positioning of the reference guide 730 on the retention appliance 731, 732, 733 after the removing the base guide 530 (Figs. 7); wherein the retention appliance 731, 732, 733, does not include or cover the reference point 735, 736, 737, 738 (Fig. 7).  
As to claim 2, one or both of the base guide 2, 530 (Fig. 5) and the reference guide 730 (Fig. 7) is removable during the surgical procedure.  As to claim 3, the base guide 530 is made of casting acrylic material and the reference guide 730 is made of resin material (paragraph 100, 166), and thus have different rigidity (paragraph 166).  As to claim 4, there are at least another reference guide 730 (of Fig. 9A-9C) being positioned onto one or more of the at least one relocated reference point 512.
Regarding claims 9-10, Pettersson et al.  discloses a dental surgical guide system substantially as claimed as detailed above with respect to claims 1-4.  Particularly, note that the Pettersson discloses the reference guide 730 being a surgical template that enables a dental practitioner to drill at the one reference point 735, 736, 737, 738 (Fig. 7).  
As to claims 11-14, note that the base guide (radiographic guide 2, 530, in Figs. 2 and 5) does not include reference points 735, 736, 737, 738 of reference guide 730 (Fig. 7).  The based guide/radiographic guide is removed after data acquisition, therefore it does not cover the reference points of the reference guide 730. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson in view of Kay et al. (2018/0344894).  
Pettersson discloses the invention substantially except for at least one of the base guide, the retention appliance, and the reference guide include antimicrobial surface nano-patterns.  Kay et al. discloses impression composition for forming such base guide having antimicrobial surface nano-patterns (paragraph 151).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pettersson by forming antimicrobial surface nano-patterns thereon the base guide as taught by Kay et al. in order to achieve an optimum antimicrobial surface. 


Response to Arguments
6.	Applicant’s arguments regarding Pettersson’s base guide (i.e. radiographic guide) is not a physical guide configured to be inserted in the mouth, have been fully considered but are not persuasive.  It is maintained that Pettersson discloses the base guide (i.e. radiographic guide 2 or 530) is an actual or physical guide configured to be inserted into a patient’s mouth at least during the data acquisition steps (Figs. 2-6; see noted paragraphs [0051] [0063] [0082] below, emphasis added).  
[0051] Another example for a temporary fixed reference structure is an anchoring screw that is devised to lock a master structure, such as a radiographic guide, in a cranial place during registering of data. Then the anchoring screw may be removed and the master structure, such as the radiographic guide, may be removed, leaving a threaded bore in a cranial bone structure. The threaded bore left by the anchoring screw may then be filled with a temporary anchoring implant inserted therein and left in place until the real surgical procedure, as explained in the previous paragraph. The anchoring screw or the temporary anchoring implant may thus in some embodiments advantageously be devised to avoid osseointegration thereof with surrounding bone tissue, such that a subsequent removal of the structure is facilitated.

[0063] The second data set may comprise data for the topographical form of an oral soft tissue surface structure, e.g. based on input data from a radiographic guide (i.e. the portion of the radiographic guide abutting against the soft tissue provides data as a basis for the second data set). The second data set thus provides a basis for providing data for a portion of a surgical template that will be arranged towards and/or abutting the soft tissue and has a corresponding form.

[0082] The first input data may be obtained by CT scanning the site of the planned surgical procedure together with the radiographic guide positioned at the site of the planned surgical procedure; the radiographic guide does not need to be fixated to the bone structure at the site of planned surgical procedure, but it needs to have a defined spatial relation thereto when generating the first input data set, such as a dental prosthesis inserted into the mouth of the patient and kept in position; wherein the defined spatial position may be registered by means of suitable fiducial markers, such as gutta percha markers on an acrylic radiographic guide (thus avoiding imaging artefacts). The first input data set thus comprises data for the reference structure and the position of the radiographic guide in relation thereto (determinable thanks to the fiducial markers).


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772